Citation Nr: 9924064	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected residuals of a 
right ankle sprain.

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected residuals of a 
left ankle sprain.

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988 and from September 1991 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which established service 
connection for residuals of a right ankle sprain (right ankle 
disability), residuals of a left ankle sprain (left ankle 
disability) and for hemorrhoids, and assigned noncompensable 
evaluations, effective September 22, 1993.  In that same 
rating action, the RO denied service connection for a 
thoracic spine disability.  The veteran timely appealed these 
determinations to the Board.  

When this matter was previously before the Board in May 1997, 
the Board denied, as not well grounded, the veteran's claim 
for service connection for thoracic spine disability.  In 
that same decision, the Board remanded his claims for 
compensable ratings for his right and left ankle disabilities 
as well as for his hemorrhoids.  However, as the denial of 
the claims has been continued, the case has been returned to 
the Board for further appellate consideration.

In May 1999, the veteran appeared in Washington, DC, for a 
hearing conducted by the undersigned Board member.  At the 
hearing, the undersigned Board Member explained that, because 
the veteran has disagreed with the initial ratings assigned, 
in light of the recent decision of the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Board has recharacterized the 
issues as involving the propriety of the assignment of the 
initial evaluations.


REMAND

The Board has carefully reviewed the claims file and finds 
that both of the veteran's claims must be remanded for 
further development and adjudication, even though such action 
will, regrettably, further delay a decision in this appeal.

In the veteran's statements and testimony, he has essentially 
asserted that his right ankle and left ankle disabilities, as 
well as his hemorrhoids, have worsened.  He also challenges 
the adequacy of the most recent VA examinations, which were 
conducted in November 1997.  Further, at his May 1999 
hearing, the veteran testified that he has been receiving 
regular treatment for his service-connected disabilities at 
the VA medical facilities in Fayetteville and in Durham, 
North Carolina.  He also stated that he was receiving 
treatment for his ankle disabilities at the Eagle Clinic in 
Fayetteville, North Carolina, presumably a private medical 
facility.  In addition, a review of the claims folder shows 
that the veteran has participated in the VA Vocational 
Rehabilitation program.  However, his Vocational 
Rehabilitation and Education (VRE) folder has not been 
associated with the claims folder.  Any information contained 
in his outstanding medical treatment records and VRE folder 
should be considered in the adjudication of his claims.  

Under these circumstances, the Board concludes that 
contemporaneous and thorough VA examinations are required to 
clarify the severity of the veteran's service-connected 
disabilities.  Prior to having the veteran undergo further 
examinations, however, the RO should obtain and associate all 
pertinent outstanding records with the claims folder.  In 
addition, with respect to the veteran's right and left ankle 
disabilities, in the examination report, the physician should 
include an opinion as to whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, and the RO 
should consider these factors in adjudicating this claim.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since May 
1997, from the VA Medical Centers in 
Fayetteville and Durham, North Carolina, 
from the Eagle Clinic in Fayetteville, 
North Carolina, and from any other 
facility or source identified by the 
veteran.  The RO should also obtain the 
veteran's complete VRE folder.  The aid 
of the veteran and his representative in 
securing any other such records should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right and left ankle 
disabilities.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  In the examination report, 
the physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his ankles 
(to include with use or upon activity) as 
a result of the service-connected 
disability.  To the extent possible, the 
examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he or she 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo a VA 
examination, by an appropriate 
specialist, to determine the current 
nature and extent of his service-
connected hemorrhoids.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests should be conducted, 
and all clinical findings should reported 
in detail.  The examiner should identify 
all symptoms attributable to the service-
connected hemorrhoids and provide an 
assessment as to the severity of the 
disability.  All examination findings, 
along with the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
regarding the propriety of the initial 
noncompensable evaluations that have been 
assigned for his right and left ankle 
disabilities as well as for his 
hemorrhoids, on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  In doing 
so, the RO should consider whether staged 
ratings are appropriate in light of the 
recent decision of decision in Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).  
The RO must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in the REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


